
	
		I
		112th CONGRESS
		2d Session
		H. R. 4166
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Doggett (for
			 himself, Mr. Ellison,
			 Mr. Keating,
			 Mr. Quigley, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Toxic Substances Control Act to prohibit the
		  manufacture, processing, distribution in commerce, and use of coal tar
		  sealants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Tar Sealants Reduction Act of
			 2012.
		2.FindingsCongress finds that—
			(1)polycyclic aromatic hydrocarbons are a
			 group of organic compounds, some of which are—
				(A)probable human
			 carcinogens, having been identified as such by the Environmental Protection
			 Agency;
				(B)toxic to aquatic
			 life; and
				(C)present in exceptionally high
			 con­cen­tra­tions (relative to other possible sources of environmental
			 contamination) in pavement seal­ants, also known as sealcoats, made from coal
			 tar;
				(2)coal tar sealants
			 are widely used on playgrounds, parking lot surfaces, airport runways, and
			 driveways;
			(3)research conducted by the United States
			 Geological Survey indicates that elevated levels of polycyclic aromatic
			 hydrocarbons in waterways, where they are toxic to aquatic life and enter the
			 food chain, are associated with use of these coal tar sealants;
			(4)research conducted by the United States
			 Geological Survey indicates that elevated levels of polycyclic aromatic
			 hydrocarbons on parking lots, where the dust may be tracked into homes and
			 increase health risks, are associated with use of these coal tar
			 sealants;
			(5)alternative, coal
			 tar-free sealants are available in the marketplace, and nationwide retailers
			 Lowe’s and Home Depot have voluntarily committed to cease carrying coal tar
			 sealants;
			(6)Austin, TX, was
			 the first municipality to enact a ban on the use of coal tar sealants, which
			 went into effect in 2006, and other local governments have successfully
			 instated similar restrictions; and
			(7)in 2011,
			 Washington State became the first State to enact such a ban.
			3.Coal tar
			 sealantsSection 6 of the
			 Toxic Substances Control Act (15 U.S.C. 2605) is amended by adding at the end
			 the following new subsection:
			
				(g)Coal tar
				sealants
					(1)ProhibitionNo
				person may—
						(A)manufacture any
				coal tar sealant after the date that is one year after the date of enactment of
				this subsection;
						(B)process or
				distribute in commerce any coal tar sealant after the date that is one and
				one-half years after such date of enactment; or
						(C)use any coal tar
				sealant after the date that is two and one-half years after such date of
				enactment.
						(2)Rules
						(A)Authority of
				AdministratorThe Administrator may promulgate rules to prescribe
				methods for the transportation, storage, and disposal of coal tar
				sealants.
						(B)PromulgationAny
				rule under subparagraph (A) shall be promulgated in accordance with paragraphs
				(2), (3), and (4) of subsection (c).
						(3)Relationship to
				other Federal lawsThis subsection does not limit the authority
				of the Administrator, under any other provision of this Act or any other
				Federal law, to take action respecting any coal tar sealant.
					(4)DefinitionIn
				this subsection, the term coal tar sealant means any product
				intended for use on a paved surface that contains any substance identified by
				the Chemical Abstracts Service number 65996–93–2, including ingredients listed
				as coal tar, refined coal tar, refined
				tar, or refined coal tar
				pitch.
					.
		
